                Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 1 of 19




 1   Cynthia Z. Levin, Esq. (SBN 27050)
     Law Offices of Todd M. Friedman, P.C.
 2   1150 First Avenue, Suite 501
 3   King of Prussia, PA 19406
     Phone: 888-595-9111 ext 618
 4
     Fax: 866 633-0228
 5   clevin@toddflaw.com
     Attorney for Plaintiff
 6
 7                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA
 8
 9   JOSEPH ROBERTS, individually and )               Case No.
     on behalf of all others similarly situated, )
10
                                                 )    CLASS ACTION
11   Plaintiff,                                  )
12
                                                 )    COMPLAINT FOR VIOLATIONS
            vs.                                  )    OF:
13                                               )
14   CONNECT AMERICA.COM, LLC                    )       1.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
     AKA MEDICAL ALERT; and DOES 1 )                             CONSUMER PROTECTION
15   through 10, inclusive,                      )               ACT [47 U.S.C. §227(b)]
16                                               )       2.      WILLFUL VIOLATIONS
                                                                 OF THE TELEPHONE
     Defendant.                                  )               CONSUMER PROTECTION
17
                                                 )               ACT [47 U.S.C. §227(b)]
18                                               )       3.      NEGLIGENT VIOLATIONS
                                                                 OF THE TELEPHONE
19                                               )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(c)]
20                                               )       4.      WILLFUL VIOLATIONS
                                                                 OF THE TELEPHONE
21                                               )               CONSUMER PROTECTION
                                                 )               ACT [47 U.S.C. §227(c)]
22
                                                 )
23                                               )    DEMAND FOR JURY TRIAL
24         Plaintiff JOSEPH ROBERTS (“Plaintiff”), individually and on behalf of all
25   others similarly situated, alleges the following upon information and belief based
26   upon personal knowledge:
27                                NATURE OF THE CASE
28         1.       Plaintiff brings this action individually and on behalf of all others


                                  CLASS ACTION COMPLAINT
                                                -1-
                 Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 2 of 19




 1   similarly situated seeking damages and any other available legal or equitable
 2   remedies resulting from the illegal actions of Defendant, CONNECT
 3   AMERICA.COM, LLC AKA MEDICAL ALERT (“Defendant”), in negligently,
 4   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 5   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 6   (“TCPA”) and related regulations, specifically the National Do-Not-Call
 7   provisions, thereby invading Plaintiff’s privacy.
 8                                JURISDICTION & VENUE
 9          2.       Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10   a Georgia resident, seeks relief on behalf of a Class, which will result in at least
11   one class member belonging to a different state than that of Defendant, a
12   Pennsylvania company. Plaintiff also seeks up to $1,500.00 in damages for each
13   call in violation of the TCPA, which, when aggregated among a proposed class in
14   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
15   Therefore, both diversity jurisdiction and the damages threshold under the Class
16   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
17   jurisdiction.
18          3.       Venue is proper in the United States District Court for the Eastern
19   District of Pennsylvania pursuant to 28 U.S.C. § 1391(b)(1) because Defendant
20   resides in this District.
21                                          PARTIES
22          4.       Plaintiff, JOSEPH ROBERTS (“Plaintiff”), is a natural person, and
23   is a “person” as defined by 47 U.S.C. § 153 (39).
24          5.       Defendant, CONNECT AMERICA.COM, LLC AKA MEDICAL
25   ALERT (“Defendant”), is an entity in the business of giving medical alerts, and is
26   a “person” as defined by 47 U.S.C. § 153 (39).
27          6.       The above named Defendant, and its subsidiaries and agents, are
28   collectively referred to as “Defendants.” The true names and capacities of the


                                   CLASS ACTION COMPLAINT
                                                -2-
                Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 3 of 19




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend
 5   the Complaint to reflect the true names and capacities of the DOE Defendants
 6   when such identities become known.
 7         7.       Plaintiff is informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff is informed and believes that each of the acts and/or omissions
12   complained of herein was made known to, and ratified by, each of the other
13   Defendants.
14                               FACTUAL ALLEGATIONS
15         8.       Beginning on or about August 27, 2018, Defendant contacted
16   Plaintiff on Plaintiff’s cellular telephone number ending in -0374 in an attempt to
17   solicit Plaintiff to purchase Defendant’s services or products.
18         9.       Defendant used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to solicit its
20   services.
21         10.      Defendant contacted or attempted to contact Plaintiff from telephone
22   numbers belonging to Defendant, including without limitation (678) 944-9625.
23         11.      Defendant’s calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         12.      Defendant’s calls were placed to a telephone number assigned to a
26   cellular telephone service for which Plaintiff incurs a charge for incoming calls
27   pursuant to 47 U.S.C. § 227(b)(1).
28         13.      During all relevant times, Defendant did not possess Plaintiff’s


                                  CLASS ACTION COMPLAINT
                                               -3-
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 4 of 19




 1   “prior express consent” to receive calls using an automatic telephone dialing
 2   system or an artificial or prerecorded voice on its cellular telephones pursuant to
 3   47 U.S.C. § 227(b)(1)(A).
 4         14.    Furthermore, Plaintiff’s cellular telephone number ending in -0374
 5   has been on the National Do-Not-Call Registry since at least on or about July 02,
 6   2003, or in any case, well over thirty (30) days prior to Defendant’s initial calls.
 7         15.    Defendant’s placed call soliciting its business to Plaintiff on his
 8   cellular telephones beginning in or around August of 2018 constitute solicitation
 9   calls pursuant to 47 C.F.R. § 64.1200(c)(2) as they were attempts to promote or
10   sell Defendant’s services.
11         16.    Plaintiff requested for Defendant to stop calling Plaintiff during one
12   of the initial calls from Defendant, thus revoking any prior express consent that
13   had existed and terminating any established business relationship that had existed,
14   as defined under 16 C.F.R. 310.4(b)(1)(iii)(B).
15         17.    Defendant failed to establish and implement reasonable practices and
16   procedures to effectively prevent telephone solicitations in violation of the
17   regulations prescribed under 47 U.S.C. § 227(c)(5).
18                                CLASS ALLEGATIONS
19         18.    Plaintiff brings this action individually and on behalf of all others
20   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
21   Classes”). The class concerning the ATDS claim for no prior express consent
22   (hereafter “The ATDS Class”) is defined as follows:
23
                  All persons within the United States who received any
24                solicitation/telemarketing   telephone   calls    from
25                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
26
                  system or an artificial or prerecorded voice and such
27                person had not previously consented to receiving such
28
                  calls within the four years prior to the filing of this
                  Complaint

                                  CLASS ACTION COMPLAINT
                                              -4-
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 5 of 19




 1
 2
           19.   The class concerning the ATDS claim for revocation of consent, to

 3
     the extent prior consent existed (hereafter “The ATDS Revocation Class”) is

 4
     defined as follows:

 5               All persons within the United States who received any
 6               solicitation/telemarketing     telephone      calls    from
                 Defendant to said person’s cellular telephone made
 7
                 through the use of any automatic telephone dialing
 8               system or an artificial or prerecorded voice and such
 9
                 person had revoked any prior express consent to receive
                 such calls prior to the calls within the four years prior to
10               the filing of this Complaint.
11
12         20.   The class concerning the National Do-Not-Call violation (hereafter
13   “The DNC Class”) is defined as follows:
14               All persons within the United States registered on the
15               National Do-Not-Call Registry for at least 30 days, who
                 had not granted Defendant prior express consent nor
16
                 had a prior established business relationship, who
17               received more than one call made by or on behalf of
18               Defendant that promoted Defendant’s products or
                 services, within any twelve-month period, within four
19               years prior to the filing of the complaint.
20         21.   The class concerning the National Do-Not-Call violation following
21   revocation of consent and prior business relationship, to the extent they existed
22   (hereafter “The DNC Revocation Class”) is defined as follows:
23
                 All persons within the United States registered on the
24
                 National Do-Not-Call Registry for at least 30 days, who
25               received more than one call made by or on behalf of
26               Defendant that promoted Defendant’s products or
                 services, after having revoked consent and any prior
27               established business relationship, within any twelve-
28               month period, within four years prior to the filing of the


                               CLASS ACTION COMPLAINT
                                             -5-
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 6 of 19




 1                complaint.

 2
           22.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 3
     of all persons within the United States who received any solicitation telephone
 4
     calls from Defendant to said person’s cellular telephone made through the use of
 5
     any automatic telephone dialing system or an artificial or prerecorded voice and
 6
     such person had not previously not provided their cellular telephone number to
 7
     Defendant within the four years prior to the filing of this Complaint.
 8
           23.    Plaintiff represents, and is a member of, The ATDS Revocation
 9
     Class, consisting of all persons within the United States who received any
10
     solicitation/telemarketing telephone calls from Defendant to said person’s cellular
11
     telephone made through the use of any automatic telephone dialing system or an
12
     artificial or prerecorded voice and such person had revoked any prior express
13
     consent to receive such calls prior to the calls within the four years prior to the
14
     filing of this Complaint.
15
           24.    Plaintiff represents, and is a member of, The DNC Class, consisting
16
     of all persons within the United States registered on the National Do-Not-Call
17
     Registry for at least 30 days, who had not granted Defendant prior express
18
     consent nor had a prior established business relationship, who received more than
19
     one call made by or on behalf of Defendant that promoted Defendant’s products
20
     or services, within any twelve-month period, within four years prior to the filing
21
     of the complaint.
22
           25.    Plaintiff represents, and is a member of, The DNC Revocation Class,
23
     consisting of all persons within the United States registered on the National Do-
24
     Not-Call Registry for at least 30 days, who received more than one call made by
25
     or on behalf of Defendant that promoted Defendant’s products or services, after
26
     having revoked consent and any prior established business relationship, within
27
     any twelve-month period, within four years prior to the filing of the complaint.
28



                                 CLASS ACTION COMPLAINT
                                             -6-
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 7 of 19




 1         26.    Defendant, their employees and agents are excluded from The
 2   Classes. Plaintiff does not know the number of members in The Classes, but
 3   believes the Classes members number in the thousands, if not more. Thus, this
 4   matter should be certified as a Class Action to assist in the expeditious litigation
 5   of the matter.
 6         27.    The Classes are so numerous that the individual joinder of all of its
 7   members is impractical. While the exact number and identities of The Classes
 8   members are unknown to Plaintiff at this time and can only be ascertained
 9   through appropriate discovery, Plaintiff is informed and believes and thereon
10   alleges that The Classes includes thousands of members. Plaintiff alleges that
11   The Classes members may be ascertained by the records maintained by
12   Defendant.
13         28.    Plaintiff and members of The ATDS Class and The ATDS
14   Revocation Class were harmed by the acts of Defendant in at least the following
15   ways: Defendant illegally contacted Plaintiff and ATDS Class members via their
16   cellular telephones thereby causing Plaintiff and ATDS Class and ATDS
17   Revocation Class members to incur certain charges or reduced telephone time for
18   which Plaintiff and ATDS Class and ATDS Revocation Class members had
19   previously paid by having to retrieve or administer messages left by Defendant
20   during those illegal calls, and invading the privacy of said Plaintiff and ATDS
21   Class and ATDS Revocation Class members.
22         29.    Common questions of fact and law exist as to all members of The
23   ATDS Class which predominate over any questions affecting only individual
24   members of The ATDS Class. These common legal and factual questions, which
25   do not vary between ATDS Class members, and which may be determined
26   without reference to the individual circumstances of any ATDS Class members,
27   include, but are not limited to, the following:
28                a.     Whether, within the four years prior to the filing of this


                                 CLASS ACTION COMPLAINT
                                              -7-
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 8 of 19




 1                      Complaint, Defendant made any telemarketing/solicitation call
 2                      (other than a call made for emergency purposes or made with
 3                      the prior express consent of the called party) to a ATDS Class
 4                      member using any automatic telephone dialing system or any
 5                      artificial or prerecorded voice to any telephone number
 6                      assigned to a cellular telephone service;
 7                b.    Whether Plaintiff and the ATDS Class members were
 8                      damaged thereby, and the extent of damages for such
 9                      violation; and
10                c.    Whether Defendant and their agents should be enjoined from
11                      engaging in such conduct in the future.
12         30.    As a person that received numerous telemarketing/solicitation calls
13   from Defendant using an automatic telephone dialing system or an artificial or
14   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
15   claims that are typical of The ATDS Class.
16         31.    Common questions of fact and law exist as to all members of The
17   ATDS Revocation Class which predominate over any questions affecting only
18   individual members of The ATDS Revocation Class. These common legal and
19   factual questions, which do not vary between ATDS Revocation Class members,
20   and which may be determined without reference to the individual circumstances
21   of any ATDS Revocation Class members, include, but are not limited to, the
22   following:
23                a.    Whether, within the four years prior to the filing of this
24                      Complaint, Defendant made any telemarketing/solicitation call
25                      (other than a call made for emergency purposes or made with
26                      the prior express consent of the called party) to an ATDS
27                      Revocation Class member, who had revoked any prior express
28                      consent to be called using an ATDS, using any automatic


                                CLASS ACTION COMPLAINT
                                             -8-
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 9 of 19




 1                       telephone dialing system or any artificial or prerecorded voice
 2                       to any telephone number assigned to a cellular telephone
 3                       service;
 4                b.     Whether Plaintiff and the ATDS Revocation Class members
 5                       were damaged thereby, and the extent of damages for such
 6                       violation; and
 7                c.     Whether Defendant and their agents should be enjoined from
 8                       engaging in such conduct in the future.
 9         32.    As a person that received numerous telemarketing/solicitation calls
10   from Defendant using an automatic telephone dialing system or an artificial or
11   prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
12   is asserting claims that are typical of The ATDS Revocation Class.
13         33.    Plaintiff and members of The DNC Class and DNC Revocation
14   Class were harmed by the acts of Defendant in at least the following ways:
15   Defendant illegally contacted Plaintiff and DNC Class and DNC Revocation
16   Class members via their telephones for solicitation purposes, thereby invading the
17   privacy of said Plaintiff and the DNC Class and DNC Revocation Class members
18   whose telephone numbers were on the National Do-Not-Call Registry. Plaintiff
19   and the DNC Class and DNC Revocation Class members were damaged thereby.
20         34.    Common questions of fact and law exist as to all members of The
21   DNC Class which predominate over any questions affecting only individual
22   members of The DNC Class. These common legal and factual questions, which
23   do not vary between DNC Class members, and which may be determined without
24   reference to the individual circumstances of any DNC Class members, include,
25   but are not limited to, the following:
26                a.     Whether, within the four years prior to the filing of this
27                       Complaint, Defendant or its agents placed more than one
28                       solicitation call to the members of the DNC Class whose


                                 CLASS ACTION COMPLAINT
                                              -9-
            Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 10 of 19




 1                      telephone numbers were on the National Do-Not-Call Registry
 2                      and who had not granted prior express consent to Defendant
 3                      and did not have an established business relationship with
 4                      Defendant;
 5                b.    Whether Defendant obtained prior express written consent to
 6                      place solicitation calls to Plaintiff or the DNC Class members’
 7                      telephones;
 8                c.    Whether Plaintiff and the DNC Class member were damaged
 9                      thereby, and the extent of damages for such violation; and
10                d.    Whether Defendant and their agents should be enjoined from
11                      engaging in such conduct in the future.
12         35.    As a person that received numerous solicitation calls from Defendant
13   within a 12-month period, who had not granted Defendant prior express consent
14   and did not have an established business relationship with Defendant, Plaintiff is
15   asserting claims that are typical of the DNC Class.
16         36.    Common questions of fact and law exist as to all members of The
17   DNC Class which predominate over any questions affecting only individual
18   members of The DNC Revocation Class.            These common legal and factual
19   questions, which do not vary between DNC Revocation Class members, and
20   which may be determined without reference to the individual circumstances of
21   any DNC Revocation Class members, include, but are not limited to, the
22   following:
23                a.    Whether, within the four years prior to the filing of this
24                      Complaint, Defendant or its agents placed more than one
25                      solicitation call to the members of the DNC Class whose
26                      telephone numbers were on the National Do-Not-Call Registry
27                      and who had revoked any prior express consent and any
28                      established business relationship with Defendant;


                                CLASS ACTION COMPLAINT
                                            - 10 -
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 11 of 19




 1                b.    Whether Plaintiff and the DNC Class member were damaged
 2                      thereby, and the extent of damages for such violation; and
 3                c.    Whether Defendant and their agents should be enjoined from
 4                      engaging in such conduct in the future.
 5         37.    As a person that received numerous solicitation calls from Defendant
 6   within a 12-month period, who, to the extent one existed, had revoked any prior
 7   express consent and any established business relationship with Defendant,
 8   Plaintiff is asserting claims that are typical of the DNC Revocation Class.
 9         38.    Plaintiff will fairly and adequately protect the interests of the
10   members of The Classes. Plaintiff has retained attorneys experienced in the
11   prosecution of class actions.
12         39.    A class action is superior to other available methods of fair and
13   efficient adjudication of this controversy, since individual litigation of the claims
14   of all Classes members is impracticable. Even if every Classes member could
15   afford individual litigation, the court system could not. It would be unduly
16   burdensome to the courts in which individual litigation of numerous issues would
17   proceed. Individualized litigation would also present the potential for varying,
18   inconsistent, or contradictory judgments and would magnify the delay and
19   expense to all parties and to the court system resulting from multiple trials of the
20   same complex factual issues. By contrast, the conduct of this action as a class
21   action presents fewer management difficulties, conserves the resources of the
22   parties and of the court system, and protects the rights of each Classes member.
23         40.    The prosecution of separate actions by individual Classes members
24   would create a risk of adjudications with respect to them that would, as a practical
25   matter, be dispositive of the interests of the other Classes members not parties to
26   such adjudications or that would substantially impair or impede the ability of such
27   non-party Class members to protect their interests.
28         41.    Defendant have acted or refused to act in respects generally


                                CLASS ACTION COMPLAINT
                                             - 11 -
               Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 12 of 19




 1   applicable to The Classes, thereby making appropriate final and injunctive relief
 2   with regard to the members of the Classes as a whole.
 3                             FIRST CAUSE OF ACTION
 4             Negligent Violations of the Telephone Consumer Protection Act
 5                                   47 U.S.C. §227(b).
 6               On Behalf of the ATDS Class and ATDS Revocation Class
 7         42.      Plaintiff repeats and incorporates by reference into this cause of
 8   action the allegations set forth above at Paragraphs 1-41.
 9         43.      The foregoing acts and omissions of Defendant constitute numerous
10   and multiple negligent violations of the TCPA, including but not limited to each
11   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
12   particular 47 U.S.C. § 227 (b)(1)(A).
13         44.      As a result of Defendant’s negligent violations of 47 U.S.C. §
14   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
15   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
16   227(b)(3)(B).
17         45.      Plaintiff and the ATDS Class and ATDS Revocation Class members
18   are also entitled to and seek injunctive relief prohibiting such conduct in the
19   future.
20                            SECOND CAUSE OF ACTION
21    Knowing and/or Willful Violations of the Telephone Consumer Protection
22                                           Act
23                                   47 U.S.C. §227(b)
24             On Behalf of the ATDS Class and the ATDS Revocation Class
25         46.      Plaintiff repeats and incorporates by reference into this cause of
26   action the allegations set forth above at Paragraphs 1-45.
27         47.      The foregoing acts and omissions of Defendant constitute numerous
28   and multiple knowing and/or willful violations of the TCPA, including but not


                                 CLASS ACTION COMPLAINT
                                             - 12 -
               Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 13 of 19




 1   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
 2   and in particular 47 U.S.C. § 227 (b)(1)(A).
 3         48.      As a result of Defendant’s knowing and/or willful violations of 47
 4   U.S.C. § 227(b), Plaintiff and the ATDS Class and ATDS Revocation Class
 5   members are entitled an award of $1,500.00 in statutory damages, for each and
 6   every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. §
 7   227(b)(3)(C).
 8         49.      Plaintiff and the Class members are also entitled to and seek
 9   injunctive relief prohibiting such conduct in the future.
10                             THIRD CAUSE OF ACTION
11             Negligent Violations of the Telephone Consumer Protection Act
12                                    47 U.S.C. §227(c)
13              On Behalf of the DNC Class and the DNC Revocation Class
14         50.      Plaintiff repeats and incorporates by reference into this cause of
15   action the allegations set forth above at Paragraphs 1-49.
16         51.      The foregoing acts and omissions of Defendant constitute numerous
17   and multiple negligent violations of the TCPA, including but not limited to each
18   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
19   particular 47 U.S.C. § 227 (c)(5).
20         52.      As a result of Defendant’s negligent violations of 47 U.S.C. § 227(c),
21   Plaintiff and the DNC Class and DNC Revocation Class Members are entitled an
22   award of $500.00 in statutory damages, for each and every violation, pursuant to
23   47 U.S.C. § 227(c)(5)(B).
24         53.      Plaintiff and the DNC Class and DNC Revocation Class members
25   are also entitled to and seek injunctive relief prohibiting such conduct in the
26   future.
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                              - 13 -
               Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 14 of 19




 1                            FOURTH CAUSE OF ACTION
 2    Knowing and/or Willful Violations of the Telephone Consumer Protection
 3                                            Act
 4                                   47 U.S.C. §227 et seq.
 5                On Behalf of the DNC Class and DNC Revocation Class
 6         54.      Plaintiff repeats and incorporates by reference into this cause of
 7   action the allegations set forth above at Paragraphs 1-53.
 8         55.      The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
11   in particular 47 U.S.C. § 227 (c)(5).
12         56.      As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(c), Plaintiff       and the DNC Class and DNC Revocation Class
14   members are entitled an award of $1,500.00 in statutory damages, for each and
15   every violation, pursuant to 47 U.S.C. § 227(c)(5).
16         57.      Plaintiff and the DNC Class and DNC Revocation Class members
17   are also entitled to and seek injunctive relief prohibiting such conduct in the
18   future.
19                                  PRAYER FOR RELIEF
20   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
21                             FIRST CAUSE OF ACTION
22             Negligent Violations of the Telephone Consumer Protection Act
23                                     47 U.S.C. §227(b)
24                • As a result of Defendant’s negligent violations of 47 U.S.C.
25                  §227(b)(1), Plaintiff and the ATDS Class and ATDS Revocation
26                  Class members are entitled to and request $500 in statutory
27                  damages, for each and every violation, pursuant to 47 U.S.C.
28                  227(b)(3)(B).


                                    CLASS ACTION COMPLAINT
                                              - 14 -
          Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 15 of 19




 1           • Any and all other relief that the Court deems just and proper.
 2                       SECOND CAUSE OF ACTION
 3   Knowing and/or Willful Violations of the Telephone Consumer Protection
 4                                       Act
 5                               47 U.S.C. §227(b)
 6           • As a result of Defendant’s willful and/or knowing violations of 47
 7             U.S.C. §227(b)(1), Plaintiff and the ATDS Class and ATDS
 8             Revocation Class members are entitled to and request treble
 9             damages, as provided by statute, up to $1,500, for each and every
10             violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47 U.S.C.
11             §227(b)(3)(C).
12           • Any and all other relief that the Court deems just and proper.
13                        THIRD CAUSE OF ACTION
14       Negligent Violations of the Telephone Consumer Protection Act
15                               47 U.S.C. §227(c)
16           • As a result of Defendant’s negligent violations of 47 U.S.C.
17             §227(c)(5), Plaintiff and the DNC Class and DNC Revocation Class
18             members are entitled to and request $500 in statutory damages, for
19             each and every violation, pursuant to 47 U.S.C. 227(c)(5).
20           • Any and all other relief that the Court deems just and proper.
21                       FOURTH CAUSE OF ACTION
22   Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                       Act
24                               47 U.S.C. §227(c)
25           • As a result of Defendant’s willful and/or knowing violations of 47
26             U.S.C. §227(c)(5), Plaintiff and the DNC Class and DNC
27             Revocation Class members are entitled to and request treble
28             damages, as provided by statute, up to $1,500, for each and every


                             CLASS ACTION COMPLAINT
                                         - 15 -
             Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 16 of 19




 1                 violation, pursuant to 47 U.S.C. §227(c)(5).
 2                • Any and all other relief that the Court deems just and proper.
 3                                     JURY DEMAND
 4          58.    Pursuant to the Seventh Amendment to the Constitution of the
 5   United States of America, Plaintiff is entitled to, and demands, a trial by jury on
 6   all issues so triable.
 7
            Respectfully Submitted this 4th Day of December, 2019.
 8
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 9
10
                                        By: ___________________________
11
                                            Cynthia Z. Levin, Esq.
12                                          Law Offices of Todd M. Friedman
13
                                            Attorney for Plaintiff

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                  CLASS ACTION COMPLAINT
                                              - 16 -
                                                _...,.,,~-..,. ''""'{1
.._y:: -..

                                    , \ ..m-·•-J·
                                     Case 2:19-cv-05765-JHS ,-~•·u~ '_! Document 1 Filed 12/06/19 Page 17 of 19
  "" "~"""' j" rr~:                                               ~P~L COVERSHEET                                                                           I '1-c,,v- 5705
  The JS 44 c1v1l cover sheet and the mf<fJ:mation contamed herem neither replace nor supplement the filing and service of pleadmgs or other papers as required by law, except as
  provided by local rules of court This form, approved by the Jud1ctal Conference of the Umted States m September I 974, 1s reqmred for the use of the Clerk of Court for the
  purpose of m1tiatmg the c1v1l docket sheet (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

  ~d~k~1to~I~ind1v1dually and on behalf                                                                           c8fif~~~:p~~if~ICACOM, LLC                                                                                 ES
  situated                                                                                                        1 through 10, inclusive

        (b)                                                                                                         County of Residence of Fust Listed Defendant
                                                                                                                                            aN US PLAINTIFF CASES ONLY)
                                                                                                                    NOTB        IN LAND CONDEMNATION CASES. !;SE THE LOCATION OF
                                                                                                                                THE TRACT OF LAND INVOLVED

        ( C) Attorneys (F,rm Name A,.ddress and Tel,mhone Numbe!}                                                    Attorneys af Know11J
  Cynthia Z. Levin. Esq., LAW OFFICt::S OF TOLJD M. FRIEDMAN, P.C ,
  1150 First Avenue. Suite 5 . King of Prussia, PA 19406


  II. BASIS OF JURISD                                                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place 011 "X                                               m 011e Box for Plamt,Jj
                                                                                                                (For Dwers,n Cases 01</y)                                                     and One Bax for Defe11dant)
  ::J I    U S Government                                  I Quesuon                                                                    PTF                DEF                                                 PTF      DEF
              Plamtiff                                   S Go,•ernment Not a Party}                        C1t1zen of Tlus State         ::J I              CJ   I    Incorporated or Pnnc1pal Place            CJ 4    cl 4
                                                                                                                                                                        of Busmess In This State

  ::J 2 U S Government                              D1vers1ty                                              C1t1zen of Another State           ::J 2        •     2    Incorporated and Pnnc1pal Place           CJ 5    :1 5
           Defendant                                  alld1cate Cit1zensh1p of Parties In Item Ill)                                                                      of Busmess In Another State

                                                                                                           C1t12en or SubJect of a            a     3       CJ 3      Fore,gn Nation                            ::J 6   CJ 6
                                                                                                             Fore, n Count
  IV, NATI;RE OF SUIT (Place an "X' 11101,eBox Only)                                                                                                        Click here for· Nature of Sutt Code Descn lions.
              1118 TRACT,,;»?:;,,,,,,,                               "\TORTS                                 FORFFl                                     ;lilfli1;,BANKRUl'TCY ,,;,W.-,'l,"... '

  0 I IO Insurance                             PERSONAL INJURY                 PERSONAL INJL'RY            ::J 625 Drug Related Seizure             cl 422 Appeal 28 USC , 58                ::J J 75 False Claims Act
  CJ 120 Manne                           •     l 10 A1rplaac                a  J65 Personal InJury •               of Property 2 I lJSC 881         cl 42.3 Withdrawal                       cl J76QmTam(31 USC
  (1 I JO Miller Act                     CJ    J 15 Airplane Product                Product L1ab1hty       ::J 690 Other                                    2s use 151                                3729(aJJ
  :1 140 Negotiable Instrument                       L1ab1hty              0 367 Health Caret                                                                                                ::J 400 State Reapport10nment
  cl 150 Recovery of Overpayment         CJ    320 Assault. Ltbel &                 Phannaceut1cal                                                                                           CJ 4 IO Antitrust
           & Lnforcement of Judgment                 Slander                        Personal lnJury                                                 ::J 820 Copynghts                        a 4 JO Banks and Bankmg
  O 151 Medicare Act                     cl    3 30 Federal bmployers               Product L1ab1hty                                                cl 830 Patent                            a 4 50 Commerce
  0 I 52 Recovery of Defaulted                       L1ab1hty              ::J 368 Asbestos Personal                                                cl 835 Patent• Abbreviated               CJ 460 D portation
           Student Loans                 (1    340 Manne                             lnJury Product                                                         New Drug Apphcauon                     70 R keteer Influenced and
           (Exc.Iudcs Veterans)          CJ    345 Marine Product                    L1ab,l1ty                                                      ::J 840 Trade.mark
  ::J 15 J Recovery of Overpayment                   L1ab11lty                PERSONAL PROPERTY
           ofVeteran·s Benefits          CJ    350 Motor Vehicle           ::J 3 70 Other Fraud    ::J 7 IO Fa<r Labor Standards   • 861 HIA ( 1395ft)
  (1 I 60 Stockholders· Su11s            CJ    355 Motor Vehicle           ::J 37 I Truth ,n Lendmg          Act                    ::J 862 Black Lung (923 J
  ::J l 90 Other Contract                           Product Lmb1hty        ::J 380 Other Personal  ::J 720 Labor/Management         CJ 863 DIWC/DIWW (40
  cl 195 Contract Product L1ab1hty       a     360 Other Personal                   Property Damage          Relallons              CJ 864 SSID Thie XVI        cl                                850 Sccur11,es/Commod,tiest
  ::J 196 Franchise                                 ln;ury                •    385 Property Damage ::J 740 Railway Labor Act        ::J 865 RSI (40S(g)J                                              Exchange
                                         0     362 Personal Injury •                               ::J 75 I Fanuly and Medtcal
                                                                                    Product L1ab1hty                                                            ::J                               890 Other Statutory Aebons
                                                    Medical Mal racllce                                      Leave Act                                          cl                                891 Agncultural Acts
          REAOJftR~IIE                             , I!!i'RIGH,        'cii'PRTSONERPETITJONSlliil cl 790 Other Labor L,11gat1on   ""'====-====-=I :1                                             893 Bnvuonmental Matters
  cl 2 IO Land Condemna!Jon              CJ    440 Other CIVll Rights         Habeas Corpus:       ::J 791 Employee Retirement      ::J 870 Taxes (lI S Plamtdf ::J                               895 Freedom oflnfonnat,on
  ::J220 Foreclosure                     ::J   441 Votmg                  ::J 461 Alien Detainee            Income Security Act             or Defendant)                                             Art
  '.1230 Rent Lease & EJectment          cl    442 Employment             CJ 510 Motions to Vacate                                  cl 871 IRS Th,rdParty       ::J                               896 Arb1trat10n
  ::J240 Torts 10 Land                   ::J   443 Housing/                       Sentence                                                  26 USC 7609         0                                 899 Admm1strat1ve Procedure
  a 245 Tort Product L1ab1hty                      Accommodations         CJ 530 General                                                                                                              Act/Review or Appeal of
  CJ 290 All Other Real Property         17    445 Amer w/D1sab1ht1es · cl S3S Death Penalty                    M                                                                                     Agency Decision
                                                   bmployment                 Other:               cl 462 Naturahzallon Apphcat1on                              cl                                950 Constitut,onahty of
                                         ::J   446 Amer w/D1sab1lit1es • ::J 540 Mandamus & Other  CJ 465 Other hrurngrallon                                                                          State Statutes
                                                   Other                  ::J 550 C1v1[ Rights              Actions
                                         ::J   448 Educal!on              a 555 Pmon CondJtton
                                                                          CJ 560 Civil Detamce •
                                                                                  CondJttons of
                                                                                  Confinement

                   IN (Place an   "X" ,n One Box Only)
                            ~   2 Removed from                  ~      3   Remanded from              C1 4 Reinstated or      C1 S Transferred from                   C1 6 M11lhd1stnct                 ~   8 Mult1d1stnct
                                  State Court                              Appellate Court                 Reopened                Another D1stnct                         L11Igat1on •                       L11igat10n.
                                                                                                                                      (specify)                            Transfer                           Duectf1le
                                                  1te the U S C1v1l Statute under which you are filing (Do 1101 cite Jurisrlictional statutes unless ti/versify)
                                                   7   u.s.c.       227
                                                B ef descnphon of cause
                                                 V lat1ons of the Telephone Consumer Protection Act
  VII. REQUESTED .                              ~ CHECK IF THIS IS A CLASS ACTION                             DEMAND$                                             CHECK YES only 1f de
       COMPLAINT:                                 UNDER RULE 23. FR Cv P                                        5.000.001.00                                      JURY DEMAND:
  VIII. RELATED CAS
        IF ANY                                                                                                                                           DOCKET NUMBER
  DATE
  12/04/2019
  FOR OFFICE USE ONLY                                                                                                                         , ,

        RECEIPT#                    AMOUNT                                         APPLYING IFP                                      JUDGR                                    MAG JUDGE
 ,\-
s;-..,.     ~.                       Case 2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 18 of 19
                       . ·      '      •. : ,~•~tlA
          ti{!_·.,,                 . ..,_.,    ' l!


            ,x~
          '!\,·~~~"."'                                    IN THE UNITED STA TES DISTRICT COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
             ~,                         t.:;;-~·, ·• i:ASE MANAGEMENT TRACK DESIGNATION FOR'\1
                 \JOSEPH ROBERTS, individually and on                                              CIVIL ACTION
                   behalf of all others similarly situated
                                                        v.
                                                                                                    II            l5 '7 6 5
                      CONNECT AMERICA.COM, LLC AKA
                      MEDICAL ALERT; and DOES 1 through                                            NO.
                      tiP'ah11:'sNfJ~ge with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
                      plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
                      filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
                      side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
                      designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
                      the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
                      to which that defendant believes the case should be assigned.

                      SELECT ONE OF THE FOLLOWI~G CASE MANAGEMENT TRACKS:

                      (a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

                      (b) Social Security · · Cases requesting review of a decision of the Secretary of Health
                          and Human Services denying plaintiff Social Security Benefits.                                  ( )

                      (c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

                      (d) Asbestos - Cases involving claims for personal injury or property damage from
                          exposure to asbestos.                                                                           ( )

                      (e) Special Management - Cases that do not fall into tracks (a) through (d) that are
                          commonly referred to as complex and that need special or intense management by
                          the court. (See reverse side of this form for a detailed explanation of special
                          management cases.)                                                                              ( )

                      (f) Standard Management - Cases that do not fall into any one of the other tracks.
                                                                                                                       (3
                       December 4, 2019                                                    Plaintiff, Joseph Roberts
                      Date                                      Attorney-at-law               Attorney for
                      (888) 595-9111, ext 618                 (866) 633-0228                clevin@toddflaw.com

                      Telephone                                 FAX~umber                      E-Mail Address


                      (Clv. 660) 10/02




                                                                                                                  DEC - 6 2019
                             ·. J
                              ~•
                              '
                                   Case --"'Jl":t~""'
                         ~-f"~~•o,.'11!#




                               ~
                                        2:19-cv-05765-JHS Document 1 Filed 12/06/19 Page 19 of 19
                                                               ,_J,




                                                                           UNITED STATES DISTRICT COURT
                                                                      OR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                                                                                                                   Q£irl
                                                                                                                                                                     ~
                                                                                                                                                                     "7 8 0
                                                                                                                                                                                   l!r

                       (to
                             i ~'         . "'""' ~, ...,.- ,,...-,.,.,.:              DESIGNATION FORM                                            aw
                             hfised by ·counsel or pro se plamt,fj to indicate the category of the case for the purpose of assignment to the appropriate calendarJ
Address of Plamtiff: _ _ _ _ _ _ _ _ _4_13_0_M_o_r_n_in_g_M_is_t_L_a_n_e_,_C_u_m_m_i_n_g_,_G_A_________

Address of Defendant: _ _ _ _ _ _ _ _2_19_3_W_e_s_t_C_h_e_s_te_r_P_i_k_e_B_r_o_o_m_a_ll_P_A_1_9_0_0_8_______

                                                        4_1_3_0_M_o_r_n_in_g_M_i_st_L_a_n_e_,_C_u_m_m_i_n_g_,_G_A
Place of Accident, Incident or Transaction: _ _ _ _ _ _ _                                                      ____


RELATED CASE, IF ANY:

Case Number·                                                                  Judge· ___                                                Date Termmated

C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions·

           ls this case related to property mcluded m an earher numbered
           previously termmated action m this court?
                                                                                            SUI!   pendmg or w1thm one year               YesD                  No   •
2          Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor SUI!
           pendmg or within one year previously termmated action m this court?
                                                                                                                                          YesD                  No   •
3          Does this case mvolve the vahd1ty or mfringement of a patent already m smt or any earher
           numbered case pendmg or withm one year previously termmated act10n of this court?
                                                                                                                                          YesD                  No   •
4          ls this case a second or successive habeas corpus, social secunty appeal, or pro se civil rights
           case filed by the same individual?
                                                                                                                                          YesO                  No   •
I certify that, to my knowledge, the Withtn case
this court except as noted above
DATE            12/04/2019
                       ----

CML: (Place a '< in one category only)

A.               Federal Question Cases:                                                                 B.   Diversity Jurisdiction Cases:

•          1    Indemnity Contract, Manne Contract, and All Other Contracts                             01         Insurance Contract and Other Contracts
•032                                                                                                    •••
                FELA                                                                                          2    Airplane Personal InJury
                Jones Act-Personal InJury                                                                     3    Assault, Defamation
•          4    Antitrust
                                                                                                          •   4    Manne Personal Injury

B~
•          7
                Patent
                Labor-Management Relations
                ClVll Rights
                                                                                                        ••
                                                                                                              5
                                                                                                              6
                                                                                                              7
                                                                                                                   Motor Vehicle Personal Injury
                                                                                                                   Other Personal hiJury (Please spec(fy} _ _ _
                                                                                                                   Products Liability
                                                                                                                                                                         __. _ __


•          8    Habeas Corpus                                                                             •   8    Products Liab1hty - Asbestos
           9
           JO
                Secunties Act(s) Cases
                Social Secunty Review Cases
                                                                                                        •     9    All other Diversity Cases
                                                                                                                   (Please specify) _         __
0n.             All other Federal Question Cases
                 (Please specify) _ _             _




V\                                                                                      ARBITRATION CERTIFICATION
                                                          (The effect of this certificat,on 1s to remove the case from el1g1b,/1ty for arb1trahon)

I      "        Cynthia        z_. Levin,        E~q_.                _, counsel of record or prose pla,nt,ff, do hereby certify
        ~        Pursuant to Local C1v1I Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and behef, the damages recoverable m this c1vII act10n case
       Ilt:1'    exceed the sum of $150,000 00 exclusive of mterest and costs

       D        Relief other than monetary damages 1s sought                                                                                            DEC - 6 2019
DATE           E/04/2019                 --- - -                               &4~~Pl•m,@___
NOTE A tnal de novo will be a tnal by Jury only 1f there has been compliance with FR C P 38
                                                                                                                                                           27050
                                                                                                                                                    Attorney ID # (if apphcableJ



c...   609 (j/2018)
